Citation Nr: 0908848	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an extension of the Veteran's basic 10 
year period of eligibility for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill), for the period from July 2004 
until July 2006, to account for the Veteran's civilian 
employment.

2.  Whether the RO properly calculated the September 2004 
grant of an extension in the delimiting date for receiving 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code, (Montgomery GI 
Bill).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 until May 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1978 
until May 1992; it is neither claimed nor shown that he had 
additional active duty after that date.

2.  The initial delimiting date for education benefits, or 
ten years from the date of the Veteran's discharge from 
active service, was June 1, 2002.

3.  The Veteran received an extension for the delimiting date 
for the period from August 13, 1999 until May 11, 2000 and 
the delimiting date was adjusted accordingly.

4.  For the period from July 2004 until July 2006, the 
Veteran was not prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from his willful misconduct.

5.  The Veteran's delimiting date was properly extended by 
the 8 months and 28 days he was prevented from completing the 
program due to a physical disability.


CONCLUSIONS OF LAW

1.  The criteria for extension of the delimiting period for 
the period from July 2004 until July 2006 for educational 
assistance benefits under Chapter 30 have not been met. 
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 
(2008).

2.  The Veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to October 9, 2005. 38 U.S.C.A. §§ 3031 
(West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

The Veteran seeks an extension in his delimiting date for 
using his educational assistance benefits based upon his 
civilian job which transferred him overseas.  

The basic facts are not in dispute.  As an initial matter, in 
this case, the Veteran met the requirements under 38 U.S.C.A. 
§ 3011(a)(1)(B) to convert his Chapter 34 educational 
assistance benefits to Chapter 30 benefits: he was entitled 
to benefits under the Vietnam era G.I. Bill as of December 
31, 1989; he served on active duty between October 19, 1984 
and July 1, 1985 without a break in service; and served on 
active duty for at least three continuous years after June 
30, 1985.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. §§ 21.7040; 
21.7044(a).  Therefore, the Veteran's Chapter 34 entitlement 
of 36 months was converted to Chapter 30 educational 
assistance entitlement. 38 U.S.C.A. § 3011(a)(1); 38 C.F.R. 
§§ 21.7040; 21.7044(a).  Accordingly, the applicable laws are 
those pertaining to Chapter 30 educational assistance 
benefits, or the Montgomery GI Bill.  

In general, a Veteran is entitled to 36 months of educational 
assistance, which must be used within 10 years of discharge 
from active duty. 38 U.S.C.A. §§ 3013, 3031. In the present 
case, the Veteran was separated from his period of active 
duty on May 31, 1992.  As the 10 year period begins on the 
date of the Veteran's last discharge from active duty, the 
initial delimiting date for use of educational assistance 
benefits was June 1, 2002. 38 U.S.C.A. § 3031(a); see also 38 
C.F.R. § 21.7050.

The Veteran first requested a medical extension of the 
delimiting date for education benefits in October 2002.  The 
RO initially denied the claim in July 2003 as the Veteran 
failed to provide the requested information.  The Veteran 
submitted additional evidence in support of his claim, and in 
response the RO granted the claim in a rating decision that 
was dated in April 2004.  However, the Board acknowledges 
that this decision was not mailed to the Veteran until 
September 2004 (hereinafter "September 2004 rating 
decision").  Significantly, the September 2004 rating 
decision found that training was medically infeasible from 
the period from August 13, 1999 until May 11, 2000.  
Accordingly, the September 2004 rating decision awarded an 
extension in the delimiting date for that time period, eight 
months and 28 days.  

During the pendency of the appeal, the Veteran took a 
civilian job which sent him overseas.  In the September 2005 
Notice of Disagreement the Veteran clarified that he started 
this position in July 2004.  Accordingly, he did not receive 
the September 2004 grant of the decision allowing an 
extension in his delimiting date until December 2004.   

The Veteran applied for another extension in the delimiting 
date to account for his civilian job because he asserts that 
the RO's delay in sending the decision resulted in his taking 
the civilian job rather that completing his education 
benefits during the applicable time period.

In this regard, VA law and regulations provide that an 
extended period of eligibility may be granted when it is 
determined that the Veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the Veteran's 
willful misconduct.  38 U.S.C.A. § 3031 (d); 38 C.F.R. 
§ 21.7051(a)(2).  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible. Id.  That is not the case here.  The evidence 
does not support nor does the Veteran contend that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability.  

Rather his sole argument is that he was unable to complete 
the program due to civilian employment which stationed him 
overseas.  There is no provision in the law which allows for 
an extension of the delimiting period for any reason other 
than a physical or mental disability.  38 U.S.C.A. § 3031 
(d); 38 C.F.R. § 21.7051(a)(2).  Inasmuch as the available 
evidence does not establish, and the Veteran does not 
otherwise contend, that he was prevented from completing his 
chosen program of education between the time of July 2004 
until July 2006 because of a physical or mental disability, 
his application for extension of the delimiting date cannot 
be granted.

The Board acknowledges the Veteran's contention that the RO 
did not timely inform him of the decision as required by 
38 U.S.C.A. § 5104 and that had the RO rendered a timely 
decision, the Veteran may have chosen to reject the offer of 
employment and instead timely complete his educational 
benefits within the set delimiting date.  Additionally, the 
testimony the Veteran provided was both credible and sincere.  
However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is, 
regrettably, bound by them. Notwithstanding VA's breach of 
its obligation to timely inform the Veterans about the 
decision concerning the extension in the delimiting date for 
educational assistance benefits, the Court has held that the 
remedy for a breach of such obligations can not involve 
payment of benefits where statutory requirements for such 
benefits are not met. Harvey v. Brown, 6 Vet. App. 416, 424 
(1994).

Accordingly, the Veteran's claim for a second extension in 
the delimiting date for the period from July 2004 until July 
2006 must be regarded as legally insufficient because the 
requisite elements for eligibility to qualify for this 
benefit have not been satisfied. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In denying this appeal, the Board notes that the Veteran's 
arguments essentially constitute a theory of equitable 
relief.  The Secretary may authorize equitable relief for 
administrative error, on a case-by-case basis, under 
38 U.S.C.A. § 503 (West 2002).  The Board, however, is 
without authority to grant equitable relief; rather the Board 
is constrained to follow the specific provisions of law that 
govern the circumstances of this case and that are within the 
jurisdiction and authority of the Board to review.  See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

Proper Calculation of Extended Delimiting Date

The Veteran also disagrees with the adjusted delimiting date 
assigned by the September 2004 rating decision.  
Specifically, in the September 2005 Notice of Disagreement, 
the Veteran indicated that although the RO noted he was 
entitled to 26 months of benefits, the time period to use the 
education benefits only spanned 9 months.  

As noted above, generally, each individual entitled to basic 
educational assistance under Chapter 30 is entitled to 36 
months of educational assistance benefits or the equivalent 
in part-time education assistance.  38 U.S.C.A. §§ 3013(a)(1) 
(West 2002); 38 C.F.R. § 21.7072(a) (2008).  The laws mandate 
that an individual entitled to educational assistance has a 
period of 10 years in which to use these benefits.  
38 U.S.C.A. § 3013.  Generally the 10 year period begins to 
run on the date of the individual's last discharge from 
active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050.  As 
noted, the Veteran was separated from service on May 31, 
1992.  Thus, 10 years after his last discharge from active 
duty would have been June 1, 2002.

An extended period of eligibility may be granted when it is 
determined that the Veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the Veteran's 
willful misconduct.  38 C.F.R. § 21.7051(a)(2).

In the present case, the Veteran submitted medical evidence 
demonstrating he was medically unable to attend a program due 
to his back condition.  The RO determined that the Veteran 
was disabled from August 13, 1999 until May 11, 2000, a 
period of 8 months and 28 days.  The Veteran does not contend 
that he was disabled for a longer period of time.

Rather, the Veteran argues that he is unable to complete 26 
months of schooling in a 9 month period.  In this regard, 
however, the length of any extension granted will equal the 
length of time VA determines that the person was prevented 
from initiating or completing a program of education within 
the basic period of eligibility because of the 
disability.38 U.S.C.A. § 3031; 38 C.F.R. § 21.7051 (c).  In 
other words, when an extension is granted, the 10 year period 
does not run for the period of time the Veteran is disabled.  
The 10 year period begins to run again the first day 
following the individual's recovery form the disability.  
38 U.S.C.A. § 3031(d)(2).  Therefore, the delimiting date is 
tolled only for the period of time which the Veteran is 
actually disabled.  The extension does not result in granting 
another 10 year period for the Veteran to use his benefits.  
Accordingly, the RO correctly found that the extension was 
for a period of 8 months and 28 days.

Under the implementing regulation, the commencing date of the 
extended period of eligibility will be on or after the 
original date of expiration of eligibility and either on or 
before the 90th day following the date on which the Veteran's 
application for an extension was approved by VA, if the 
Veteran was training during the extending period of 
eligibility in a course not organized on a term, quarter, or 
semester basis, or on or before the commencing date of the 
first ordinary term, quarter, or semester following the 90th 
day after the Veteran's application for an extension was 
approved by VA, if the Veteran is training during the 
extending period of eligibility in a course organized on a 
term, quarter, or semester basis.  38 C.F.R. § 7051(b).

In a letter mailed on September 2004, the RO notified the 
Veteran that his request to extend the delimiting date for 
eligibility for education assistance benefits under Chapter 
30, Title 38, United States Code had been approved, and that 
his new delimiting date would be extended 8 months and 28 
days from a date that the Veteran could select.  In that 
letter, the RO informed the Veteran that he needed to select 
a beginning date for his extended period of eligibility, and 
provided the parameters for the selection date [i.e., those 
stated in 38 C.F.R. § 21.7051(b)].

The Veteran did not respond for several months, and in his 
December 2004 letter, the Veteran did not select a start date 
for the extended period of eligibility but rather requested 
another extension.  The September 17, 2004 letter in essence 
informed the Veteran that he was to respond within 90 days, 
or by December 16, 2004.  As the Veteran did not select a 
start date within the 90 day period, the RO calculated the 
extension based upon the more generous of the two options 
outlined in 38 C.F.R. § 7051(b).  Thus, the RO commenced the 
extended period of eligibility as of January 10, 2005, the 
first term, quarter or semester following the 90th day after 
the date of the September 17, 2004 letter.  As the extension 
was granted for a period of 8 months and 28 days, the correct 
delimiting date was October 9, 2005.  The Board observes, 
therefore, that by law the veteran could not have selected a 
start date later than that selected by the RO. 

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

A second extension of the Veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under chapter 30 for the period from July 2004 until July 
2006 is denied.

The period of the first extension of eligibility for 
receiving educational assistance benefits was correctly 
calculated.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


